Citation Nr: 0823164	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.  He died in September 1991.  The appellant is the 
veteran's former spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 administrative 
decision by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefit currently sought on appeal.

In correspondence received in June 2008, the appellant, via 
her representative, appeared to raise a claim of entitlement 
to an increased Dependency and Indemnity Compensation (DIC) 
benefit for the veteran's helpless child, for whom she serves 
as custodian. As no action has been taken on this claim, it 
is hereby referred back to the agency of jurisdiction for 
appropriate disposition.


FINDING OF FACT

In June 2008, the Board received written correspondence from 
the appellant's representative, indicating the appellant's 
desire to withdraw her appeal for entitlement to recognition 
as the veteran's surviving spouse for VA compensation 
purposes.  The Board has not made a decision on the merits in 
this claim.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with regard to the issue of entitlement to 
recognition as the veteran's surviving spouse for VA 
compensation purposes have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

The Board does not have jurisdiction to review the claim of 
entitlement to recognition as the veteran's surviving spouse 
for VA compensation purposes, and therefore it is dismissed.

A review of the record reflects that the appellant expressed 
disagreement with a February 2006 administrative decision 
denying entitlement to recognition as the veteran's surviving 
spouse for VA compensation purposes.  The RO issued a 
statement of the case in January 2007 on the issue of 
entitlement to recognition as the veteran's surviving spouse 
for VA compensation purposes.  The appellant perfected an 
appeal with respect to that issue in January 2007.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated 
June 2008, the appellant's representative indicated that 
there was "some confusion about the benefit that the 
[appellant] has been seeking," that "[t]he [appellant] has 
been denied benefits under the incorrect impression that she 
was seeking DIC benefits, which ...VA has to this point 
correctly denied..." and that "the issue to be adjudicated is 
whether or not her son is due benefits for his care from 
...VA."  A VA Form 21-22, dated July 2005 and executed by the 
appellant, provides The American Legion with the authority to 
act on the appellant's behalf, and the Board therefore 
determines that the appeal has been appropriately withdrawn 
with respect to the claim of entitlement to recognition as 
the veteran's surviving spouse for VA compensation purposes.  
See 38 C.F.R. § 20.204.  Therefore, there remain no 
allegations of error of fact or law for appellate 
consideration as to that issue.  Accordingly, the claim is 
dismissed.



ORDER

The claim of entitlement to recognition as the veteran's 
surviving spouse for VA compensation purposes is dismissed.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


